Title: 27th.
From: Adams, John Quincy
To: 


       The forenoon discourse was upon Revelations, III. 15 and 16. I know thy works, that thou art neither cold nor hot; I would thou wert cold or hot. So then, because thou art luke-warm, and neither cold, nor hot, I will spue thee out of my mouth. A very good Sermon was delivered, to inculcate a proper Zeal for Religion, and to show, the evil Consequences, of a lukewarm disposition. In the afternoon the text was in James IV: 17th. Therefore to him that knoweth to do good, and doeth it not, to him it is sin. There is an Idea, which I cannot imagine to be a just one, in any Case, but which seems to possess every religious sect, more or less. It is not carried so far, in what is called the Protestant religion as in most others, but I cannot but wish, it was wholly erased from all. We are the chosen few, is repeated continually, and I believe equally unreasonably by all. I will freely own, that the divinity, has wisely thought fit to involve himself in an obscurity impenetrable to mortals. But it is in my mind, a settled maxim that every Idea, tending to excite a doubt, of the perfect benevolence, of the supreme being, is a false one, and from this I draw the Conclusion, that any human creature, who seeks the general welfare of the Society he belongs to, does all the good, and as little harm, as is possible, and adheres to what he has been taught from his Infancy to be his duty, can never be exposed to the resentment of a good and wise god, whatever the mode of his worship may be.
      